DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, “the printing RIP” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. 20130222455 A1).

	Wu et al. discloses, with regards to claim:
1. A method (figs. 1 and 2) for the detection and correction of printing defects of a digital printing device (fig. 7, [0043] “process 200 is described with reference to printer 5”) comprising the following steps:
	Arranging a digital printing device equipped with one or more print heads (21A-21D) with a plurality of dispensing nozzles (fig. 3A, elements 110+) placed along a printing area (W);
	Arranging an optical detection system (fig. 3A, element 54, [0041]), placed next to said printing area with reference to a printing direction (fig. 3A);
	Controlling (fig. 7, controller 50) said plurality of dispensing nozzles for dispensing ink onto a printing medium (W), relatively movable with respect to said printing area (fig.7, medium W is moved in P direction by conveying rollers), said dispensing being performed based on a predefined ideal printing pattern comprising one or more levels of grey (fig. 3, [0045] “the controller 50 identifies expected image data corresponding to one or more regions of the pages in print job, such as a solid rectangular region on one page of the print job”), said dispensing realizing a real printing pattern (solid rectangular region on one page of the print job) on said printing medium (W);
	Acquiring the real printing pattern through said optical detection system (54, fig. 1, Step 204);
Detecting at least one printing defect (fig. 1, Step 208, [0044], [0046] ) defined by a difference of said real printing pattern acquired by the optical detection system with respect to said ideal printing pattern ( [0046], “the controller 50 identifies defects in the image data with reference to the digital data used to print ink images”);
Elaborating on board a control unit (50) of the digital printing device, at least one compensation scheme to mask a detected printing defect (fig. 1, Step 212, [0048], see also fig. 2 [0064] );
Applying said compensation scheme during the realization of said real printing pattern (Fig. 1, Step 220);
After realizing the real printing pattern with the applied compensation scheme, acquiring again the real printing pattern through said optical detection system [0050];
After realizing the real printing pattern with the applied compensation scheme, acquiring again the real printing pattern through said optical detection system [0050];
Modifying said compensation scheme in feedback control to make the visual appearance of said real printing pattern similar to the visual appearance of said ideal printing pattern (Fig. 1, Step 224, [0050], [0053], [0055], [0059]-[0061] ).
2. The method for the detection and correction of printing defects according to claim 1, wherein the steps of realizing the real printing pattern with the applied compensation scheme, acquiring again the real printing pattern and modifying said compensation scheme in feedback control are repeated until a desired degree of similarity is achieved between said real printing pattern and said ideal printing pattern (,[0050], [0053], [0055], [0059]-[0061], fig. 2, [0064] ).
3. The method for the detection and correction of printing defects of a digital printing device according to claim 2, wherein at the end of the step of modifying said compensation scheme in feedback control, an optimal compensation scheme is obtained, which is applicable in subsequent printing operations of the digital printing device [0063]. 
4. The method for the detection and correction of printing defects of a digital printing device according to claim 1, wherein the step of detecting at least one printing defect comprises the sub-step of identifying at least one defective dispensing nozzle responsible for the printing defect (candidate), and wherein the elaborated compensation scheme provides for the dispensing variation of one or more dispensing nozzles close to said defective dispensing nozzle ( [0048] )
5. The method for the detection and correction of printing defects of a digital printing device according to claim 1, wherein the step of detecting at least one printing defect comprises the sub-step of identifying a tone unevenness in the real printing pattern ( [0041], “different in magnitude”, [0044] “light streak”) . 
6. The method for the detection and correction of printing defects of a digital printing device according to claim 5, wherein the elaborated compensation scheme provides for the dispensing variation of one or more dispensing nozzles at the area affected by the tone unevenness [0048], by intervening on the drop volume assigned to the single dispensing nozzle or on printing head adjustment parameters that affect an entire module of dispensing nozzles. 
7. The method for the detection and correction of printing defects of a digital printing device according to claim 5, wherein the elaborated compensation scheme acts on the image processing, through the printing RIP (50), modifying the density of printing pixels in the areas affected by the tone unevenness [0048].
8. The method for the detection and correction of printing defects of a digital printing device according to claim 1, further comprising a step of detecting at least one setup information starting from the analysis of said real printing pattern, and a step of setting up the device during start-up phase based on said detected setup information, wherein the detected setup information starting from the analysis of said real printing pattern is an information on the overlap between the different adjacent modules of dispensing nozzles ( [0048], interleaved printheads are disclosed and the invention can “substitute inkjets in one or more interleaved printheads that are proximate to the inoperable inkjet in the cross-process direction”, knowledge of the overlap is inherently required to enable the substitution) and/or the alignment between the different modules of dispensing nozzles related to the different colours (the stored offset of the nozzle relative to the individual drop detectors of the image sensor is equivalent to setup information regarding an alignment between the different modules of dispensing nozzles [0054] ).
9. The method for the detection and correction of printing defects of a digital printing device according to claim 1, wherein at least the steps of detecting a printing defect, of elaborating a compensation scheme and of applying the compensation scheme can be carried out during a production cycle of the digital printing device [0045].
11. The method for the detection and correction of printing defects of a digital printing device according to claim 1, wherein said optical detection system provides for a plurality of scanning sensors which are linearly distributed along the printing area (fig. 3, [0041] ).
12. The method for the detection and correction of printing defects of a digital printing device according to claim 11, wherein a single scanning sensor is placed in linear correspondence with a single dispensing nozzle (fig. 3A, [0043], “rows of image data, with each row corresponding to a single row of pixels on the media web W.”).
13. The method for the detection and correction of printing defects of a digital printing device according to claim 11, wherein a single scanning sensor is placed in linear correspondence with two or more adjacent dispensing nozzles of the print head (fig. 3A, a line is drawable between a single sensor and two adjacent dispensing nozzles, a single sensor overlaps adjacent offset nozzles in different rows, also plural colour modules 21 are provided, such that the sensor is in linear correspondence with two or more dispensing nozzles that are adjacent and in different modules), said ideal printing pattern comprising two or more subsequent modules of lines ( [0045], rectangular region), each line being at a determined dispensing nozzle, the lines corresponding to the adjacent dispensing nozzles in a linear correspondence with a single scanning sensor being realized in distinct modules of lines (fig. 3A, fig. 7).
 
	15. A system for the detection and correction of printing defects of a digital printing device comprising:
	A digital printing device equipped with one or more print heads (fig. 7, 21A-21D) with a plurality of dispensing nozzles placed along a printing area (fig. 3A, 110+), arranged to dispense ink onto a printing medium (W) relatively movable with respect to said printing area (fig. 7, media feed rollers, direction P), based on a predefined ideal printing pattern (fig. 3A) comprising one or more levels of grey realizing a printing pattern on said printing medium ( [0045] );
	An optical detection system (54, [0041] ), placed next to said printing area with reference to a printing direction, arranged to acquire the real printing pattern;
	A control unit (50) arranged for:
	Detecting:
	At least one printing defect [0044] defined by a difference of said real printing pattern acquired by the optical detection system with respect to said ideal printing pattern ( [0046], “the controller 50 identifies defects in the image data with reference to the digital data used to print ink images” );
	Elaborating, on board a control unit digital printing device (50), at least one compensation scheme to mask a detected printing defect (fig. 1, Step 212, [0048], see also fig. 2 [0064] );
	Applying said compensation scheme during the realization of said real printing pattern (Fig. 1, Step 220);
After realizing the real printing pattern with the applied compensation scheme, acquiring again the real printing pattern through said optical detection system [0050];
Modifying said compensation scheme in feedback control to make the visual appearance of said real printing pattern similar to the visual appearance of said ideal printing pattern (Fig. 1, Step 224, [0050], [0053], [0055], [0059]-[0061] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Häcker et al. (U.S. 20140104360 A1).
Wu does not disclose, with regards to claim 10:
The method for the detection and correction of printing defects of a digital printing device according to claim 9, wherein during the production cycle the feed speed of the printing medium with respect to the printing area is greater than 80 m/min.
However, Häcker et al. discloses a transport speed of the printing material web of 2 m/s and a four-color printing process, wherein a resolution of 600 dpi (600 dots per inch) is achieved. Häcker et al.  also discloses that even higher web speeds of 150 m per minute or more are preferably possible [0076]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a feed speed of the printing medium with respect to the printing area greater than 80 m/min, as suggested by Häcker et al. for the purpose of providing faster production speed.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Jeong (CN 1907708 A).
Wu et al. does not disclose that the scanning sensors are CIS sensors.
However, Jeong discloses that a defective nozzle reading element 360 may include a contact image sensor (CIS) or a CCD as known by those skilled in the art, and that reading element 360 can use other elements except the CIS and CCD as the read element 360.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a CIS image sensor for the purpose of providing one of many art recognized equivalents for sensing failed nozzles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896